                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                            Case No. 1:19-cr-20167
       v.                                                   Honorable Thomas L. Ludington
                                                            Magistrate Judge Patricia T. Morris
SCOTT A. LANTZY,

                    Defendant.
_______________________________________/

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION IN
LIMINE AND EXCLUDING EVIDENCE OF DEFENDANT’S PRIOR CONVICTIONS
                      AND OTHER BAD ACTS

       This matter is before the Court pursuant to Defendant Scott A. Lantzy’s Motion in Limine,

ECF No. 62. Defendant is charged with knowingly possessing and receiving child pornography in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (a)(2)(A). ECF No. 73. In his Motion, Defendant

asks this Court to exclude evidence of his prior convictions and other bad acts from being

introduced at trial. For the reasons explained below, Defendant’s Motion in Limine will be granted

in part and denied in part. Plaintiff, the United States of America (the “Government”), may not

introduce evidence of (1) Defendant’s prior convictions, unless such evidence becomes admissible

under FRE 404(b) by reason of argument or evidence presented at trial, as determined by further

order of this Court; or (2) Defendant’s alleged uncharged violations of Michigan’s Sex Offender

Registration Act (“SORA”), Mich. Comp. Laws § 28.723, et seq., except for the testimony of the

15-year-old witness who claims to have observed child pornography on Defendant’s cell phone.
                                               I.

                                               A.

      In his Motion in Limine, discussed infra, Defendant provides the following factual

background:

      On September 23, 2018, Houghton Lake H.S. football coach Brandon Scott
      contacts Detective Angela Ackley of the Roscommon County Sheriff’s Department
      to report the incident. He does so because the player’s family learns that Mr. Lantzy
      is a registered sex offender. The next day, Det. Ackley speaks with the player’s
      father, John Lindsey who confirmed the information. Investigating the offense of
      impersonating emergency personnel, Det. Ackley also speaks with the school’s
      athletic director, Joseph Holloway. Mr. Holloway has a limited recollection of
      meeting Mr. Lantzy at the start of the season when he offers to help scout other
      teams. He identifies another student who he believes may be more familiar with
      Mr. Lantzy.

      Det. [Ackley] also speaks with that student on September 24, 2018. He explains
      meeting[] Lantzy through softball a couple years earlier. He has limited contact
      with Mr. Lantzy until the previous three months. He adds that Mr. Lantzy gives him
      some gifts and seems like a nice guy. He then tells a story about house sitting for
      Mr. Lantzy in August of 2018. Mr. Lantzy leaves on a Thursday and returns home
      late on Sunday evening. The following morning he accompanies Mr. Lantzy to the
      store. He claims to stay in the car, accessing Mr. Lantzy’s phone. He claims to see
      photos of himself, as well naked photos of children aged eight and younger. There
      is no verification that the young man had access to Mr. Lantzy’s phone or any
      password for it. There is no indication that he shares the information with any other
      person in previous six weeks time.

      Det. Ackley confirms that Mr. Lantzy is a convicted sex offender. She also obtains
      a 2011 parole violation report that appears to include privileged medical
      information which Mr. Lantzy denies consenting to its release. She verifies that his
      EMT license is lapsed. She compiles this information in an affidavit and requests a
      search warrant for Mr. Lantzy’s home on September 24, 2018. It is ostensibly
      signed by Magistrate Danielle Janisee the same evening. Mr. Lantzy notes there is
      a significant, apparent discrepancy between the magistrate’s actual signature and
      the electronic rendering on the search warrant.

      Mr. Lantzy is home when police execute the warrant. He is described as very
      cooperative. Police eventually seize 18 different electronic devices from Mr.
      Lantzy, including cell phones, computers, USBs, and a tablet. Pursuant to a
      subsequent warrant, the data contents of those devices are forensically analyzed.
      No suspected child pornography is found on any of the five phones seized by police.
      There is no indication that forensic analysis uncovers any photographs of the


                                              -2-
        student interviewed by Det. Ackley. There are images of suspected child
        pornography found on other devices.1

ECF No. 62 at PageID.316–18.
                                                   B.

        Defendant Scott A. Lantzy was initially indicted on March 27, 2019 with one count of

knowingly possessing child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).

ECF No. 1. Pursuant to the Second Superseding Indictment, filed March 3, 2021, Defendant is

charged with one count of knowingly possessing child pornography, in violation of 18 U.S.C. §§

2252A(a)(5)(B) and (b)(2), and two counts of knowingly receiving child pornography—one for

his computer and one for his cell phone—in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1).

ECF No. 73 at PageID.367–68.

        On June 6, 2019, the Government filed a notice stating its intention to introduce evidence

of Defendant’s prior convictions and other bad acts at trial under Federal Rule of Evidence 404(b).

ECF No. 15. According to the notice,

        The evidence will include information showing that the defendant has been
        convicted of offenses, and violations of supervision, involving child pornography,
        criminal sexual conduct with or sexual abuse of minors, and attempts to commit
        offenses involving child pornography, criminal sexual conduct with or sexual abuse
        of minors. The government will offer the evidence to assist in establishing absence
        of mistake or lack of accident, and the defendant’s motive, knowledge and intent to
        commit the offenses charged in this case.

Id. at PageID.34. On August 3, 2020, Defendant filed the pending Motion in Limine, arguing that

the evidence identified in the Government’s notice is irrelevant and unduly prejudicial. ECF No.

62.

        On February 10, 2021, the Government filed its response to Defendant’s Motion in Limine.

ECF No. 69. Concurrent with its response, the Government filed a notice pursuant to Federal Rule


1
 According to Defendant, the “[i]nformation presented in this section [was] taken from the affidavit for a
warrant to search [Defendant’s] home.” ECF No. 62 at PageID.316 n.1.

                                                   -3-
of Evidence 414, stating,

        [The Government] will seek to introduce, through the testimony of witnesses and
        documentary evidence: That Lantzy was convicted of criminal sexual conduct in
        the fourth degree (“CSC IV”), M.C.L. § 750.520e, on May 29, 1997; criminal
        sexual conduct in the second degree (“CSC II”), M.C.L. § 750.520c, and CSC IV
        on October 1, 1998; criminal sexual conduct in the third degree (“CSC III”), M.C.L.
        750.520d, and CSC IV on May 28, 1998; and accosting enticing, or soliciting a
        child for immoral purposes, M.C.L. § 750.145a, on January 1, 2004. Additionally,
        the government intends to show Lantzy was convicted for failing to register for the
        Michigan Sex Offender Registry as required under Michigan law on February 10,
        2016. Last, the government intends to introduce evidence of Lantzy’s conviction
        for student safety zone loitering on June 3, 2019. M.C.L. § 28.734(b) (2006).

        As for the expected testimony, the government intends on offering a copy of the
        prior charging document and judgment, and any stipulated facts from the prior
        conviction which was made part of the plea agreement in that case. All of the
        relevant information has been ordered from Macomb County and will be turned
        over in discovery.

ECF No. 70 at PageID.355–56. Shortly after the Government filed its response, Defendant filed a

four-sentence reply brief arguing that the Government’s opposition had been waived by its failure

to file a timely response brief. ECF No. 71. The Government responded to Defendant’s reply with

a brief entitled “United States’ Response to Lantzy’s Motion to Strike.” ECF No. 72. This pleading

was subsequently struck as an improperly filed surreply. ECF No. 74.

        On March 16, 2021, the Government moved for leave to file a surreply. ECF No. 75.

Shortly thereafter, Defendant moved to strike the Government’s original response brief that had

been filed in February 2020. ECF No. 76. On April 12, 2021, this Court entered an order denying

Defendant’s Motion to Strike, denying the Government’s Motion for Leave as moot, 2 and

directing the Government to file supplemental briefing “providing the factual background for the

convictions that Plaintiff seeks to introduce under either FRE 414 or 404(b).” ECF No. 80 at


2
  The Motion for Leave was denied as moot because the purported surreply brief was “identical to the
response brief it filed on February 10, 2021.” ECF No. 80 at PageID.408. “Accordingly, while the Motion
for Leave purport[ed] to seek leave for a ‘surreply,’ the Motion w[as] [] construed as a motion for leave to
file the response brief.” Id. at PageID.408–09.

                                                    -4-
PageID.412. The Government thus filed a supplemental brief, to which Defendant responded. ECF

Nos. 81, 82. The issues outlined in Defendant’s Motion in Limine are now ripe for resolution.

                                               II.

                                               A.

       The Government seeks to introduce evidence of several convictions demonstrating

Defendant’s sexual interest in adolescent males. The Government’s supplemental briefing

provides the following background: Sometime in or around 1997, Defendant masturbated in front

of and performed oral sex on a 15-year-old male coworker at a tile shop where the two worked.

ECF No. 81 at PageID.417. Around that same time, Defendant lured a 14-year-old male coworker

onto a table at the tile shop, purportedly to demonstrate a “medical procedure,” before grabbing

the coworker’s penis. Id. at PageID.417–18. For his abuse of the 15-year-old coworker, Defendant

was convicted of second degree criminal sexual conduct (“CSC II”) and fourth degree criminal

sexual conduct (“CSC IV”) in May 1997. Id. at PageID.417. For his abuse of the 14-year-old

coworker, Defendant was convicted of third degree criminal sexual conduct (“CSC III”) and CSC

IV in October 1998. Id. at PageID.418. In 2004, Defendant was convicted of enticing or soliciting

a minor for immoral purposes after making unwanted sexual advances on a 15-year-old male

coworker and groping the male’s penis. Id. In 2014, Defendant was convicted of failing to register

as a sex offender as required by Michigan’s SORA. Id. Sometime after being convicted of failing

to register, Defendant violated the conditions of his parole by engaging in inappropriate contact

with a 16-year-old male, including soliciting images of the male’s penis by text message. Id. at

PageID.418–19.

       For purposes of trial, the Government intends on proving the convictions and underlying

offenses with the relevant charging documents, judgments, and “any stipulated facts from the []



                                               -5-
conviction.” ECF No. 70 at PageID.356.

          The Government first argues that evidence of these convictions is admissible under Federal

Rule of Evidence 414 as evidence of prior child molestation. FRE 414 states, “In a criminal case

in which a defendant is accused of child molestation, the court may admit evidence that the

defendant committed any other child molestation. The evidence may be considered on any matter

to which it is relevant.” Fed. R. Evid. 414(a). Importantly, FRE 414 allows the jury to consider

evidence of past child molestation for propensity purposes. United States v. Seymour, 468 F.3d

378, 385 (6th Cir. 2006).

          While “Rule 414’s reference to ‘child molestation’ broadly includes the receipt of child

pornography,” United States v. Libbey-Tipton, 948 F.3d 694, 701 (6th Cir. 2020), evidence of

Defendant’s prior convictions does not fall within FRE 414 for two reasons. First, with respect to

Defendant’s convictions for CSC and violating his parole, the victim in each case was not a “child”

as defined by the Rule.3 See Fed. R. Evid. 414(d)(1) (defining “child” as “a person below the age

of 14”). “Because the Federal Rules of Evidence are a legislative enactment, [courts must] turn to

the traditional tools of statutory construction in order to construe their provisions.” Beech Aircraft

Corp. v. Rainey, 488 U.S. 153, 163 (1988) (internal citation omitted). “‘When a statute includes

an explicit definition, [courts] must follow that definition,’ even if it varies from a term’s ordinary

meaning.” Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 776 (2018) (quoting Burgess v. United

States, 553 U.S. 124, 130 (2008)).

          Consistent with FRE 414’s definition of “child,” courts within this circuit have repeatedly

held that evidence of prior sex crimes may not be introduced under FRE 414 where the victim of

the prior crime was not under the age of 14.4 See, e.g., United States v. Sammons, No. 2:19-CR-


3
    Neither party addressed this limitation in the briefing.
4
    The Seventh Circuit has interpreted the Rule differently. In United States v. Foley, 740 F.3d 1079 (7th

                                                     -6-
107, 2021 WL 1422266, at *3 (S.D. Ohio Apr. 15, 2021) (noting that “[i]mages of minors 14 years

of age or older” were “outside the limits of Rule 414”); United States v. Norris, No. 1:16-CR-

00093, 2017 WL 1230466, at *3 n.4 (S.D. Ohio Apr. 4, 2017) (“[T]he allegation of advertising

child pornography does meet the definition of ‘child molestation.’ Still, it does not pertain, because

the Rule defines ‘child’ as a person below the age of 14 and the ‘victim’ in Defendant's prior state

conviction was an undercover officer posing as a 14-year-old female.”) (emphasis original);

United States v. Neuhard, No. 15-CR-20425, 2016 WL 6871454, at *6 (E.D. Mich. Nov. 22, 2016)

(“Evidence related to the 2006 rape adjudication would not be admissible under Rule 414 because

the victim was 15 years old, and not ‘a person below the age of 14.’”) (quoting Fed. R. Evid.

414(d)(1)). Because all the victims were at least 14 years’ old, evidence of Defendant’s convictions

for CSC and violating his parole does not fall within FRE 414.

        Second, regarding Defendant’s conviction for failing to register as a sex offender in 2014,

the underlying offense was not a “child molestation.” FRE 414 defines “child molestation” as

follows:

        (2) “child molestation” means a crime under federal law or under state law (as
        “state” is defined in 18 U.S.C. § 513) involving:

                (A) any conduct prohibited by 18 U.S.C. chapter 109A and committed with
                    a child;

                (B) any conduct prohibited by 18 U.S.C. chapter 110;

                (C) contact between any part of the defendant’s body--or an object--and a
                    child’s genitals or anus;


Cir. 2014), the Seventh Circuit held that a defendant charged with producing child pornography under 18
U.S.C. § 2251(a) was charged with “child molestation” regardless of the age of the victim because FRE
414 defined “child molestation” to include “‘any conduct prohibited by 18 U.S.C. chapter 110’ without
regard to whether the chapter 110 offense was committed with a person below the age of 14” See id. at
1079 n.3. This interpretation of FRE 414 has been rejected by at least one treatise. See Christopher B.
Mueller & Laird C. Kirkpatrick, 2 Federal Evidence § 4.86 (arguing that “child molestation” is limited to
crimes against victims under 14 despite FRE 414’s unqualified reference to 18 U.S.C. chapter 110).

                                                  -7-
                (D) contact between the defendant's genitals or anus and any part of a
                    child’s body;

                (E) deriving sexual pleasure or gratification from inflicting death, bodily
                    injury, or physical pain on a child; or

                (F) an attempt or conspiracy to engage in conduct described in
                    subparagraphs (A)-(E).

Fed. R. Evid. 414(d)(2). Under both Michigan and federal law, failure to register as a sex offender

is a criminal offense. See M.C.L. § 28.728a; 18 U.S.C. § 2250(a). In drafting FRE 414, however,

Congress incorporated neither the conduct within the federal statute nor the statute itself within

the definition of “child molestation.” Under “the long-established canon of statutory construction,

expressio unius est exclusio alterius, ‘the mention of one thing implies the exclusion of another.’”

Traverse Bay Area Intermediate Sch. Dist. v. Michigan Dep’t of Educ., 615 F.3d 622, 630 (6th Cir.

2010). This canon is particularly compelling here where, in defining “child molestation,” Congress

expressly included 18 U.S.C. chapter 109A, but not chapter 109B, which provides for the federal

crime of failing to register as a sex offender. See Barnhart v. Peabody Coal Co., 537 U.S. 149,

168 (2003) (“[T]he canon expressio unius est exclusio alterius does not apply to every statutory

listing or grouping; it has force only when the items expressed are members of an associated group

or series, justifying the inference that items not mentioned were excluded by deliberate choice, not

inadvertence.”) (internal quotation marks omitted). The only court that seems to have considered

the issue has reached the same conclusion.5 See United States v. Blacksmith, No. CRIM. 14-

50004-JLV, 2015 WL 2063098, at *5 (D.S.D. May 4, 2015) (holding that prior conviction for

failure to register under 18 U.S.C. § 2250(a) was not admissible under FRE 414).

        The Government alternatively argues that evidence of Defendant’s convictions is



5
 While Defendant notes the limited application of FRE 414 in his supplemental response brief, ECF No.
82 at PageID.433, he has not identified any controlling or persuasive authority addressing the issue here.

                                                   -8-
admissible under FRE 404(b). While FRE 414 permits the admission of evidence of prior child

molestations in child molestation cases, FRE 404(b) more generally governs the use of prior bad

acts evidence at trial. The Rule provides,

    (1)    Prohibited Uses. Evidence of any other crime, wrong, or act is not admissible
           to prove a person’s character in order to show that on a particular occasion the
           person acted in accordance with the character.

    (2)    Permitted Uses. This evidence may be admissible for another purpose, such as
           proving motive, opportunity, intent, preparation, plan, knowledge, identity,
           absence of mistake, or lack of accident.

Fed. R. Evid. 404(b) (emphasis omitted). In deciding whether evidence is admissible under FRE

404(b), the Sixth Circuit applies a three-step test:

       First, the district court must make a preliminary determination regarding whether
       there is sufficient evidence that the “other acts” took place. The district court must
       then determine whether those “other acts” are admissible for a proper purpose under
       Rule 404(b). Finally, the district court must determine whether the “other acts”
       evidence is more prejudicial than probative.

United States v. Bell, 516 F.3d 432, 441 (6th Cir. 2008) (quoting United States v. Lattner, 385 F.3d

947, 955 (6th Cir.2004)). Defendant does not deny the nature of his prior offenses as alleged in the

Government’s supplemental briefing. Accordingly, the next issue is “whether the evidence . . . is

probative of a material issue other than character.” United States v. Jenkins, 345 F.3d 928, 937

(6th Cir. 2003). “Evidence of other acts is probative of a material issue other than character if (1)

the evidence is offered for an admissible purpose, (2) the purpose for which the evidence is offered

is material or ‘in issue,’ and (3) the evidence is probative with regard to the purpose for which it

is offered.” Id. (quoting United States v. Haywood, 280 F.3d 715, 720 (6th Cir. 2002)).

       Defendant is charged with knowingly receiving and possessing child pornography in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (a)(2)(B). “The crimes of receipt and possession of

child pornography incorporate a scienter requirement as to the character of the materials



                                                  -9-
involved[.] The defendant must have known that the files were child pornography to be guilty.”

United States v. Hentzen, 638 F. App’x 427, 431 (6th Cir. 2015) (internal quotation marks and

alterations omitted). The Government argues that Defendant’s “prurient interest in children,” as

demonstrated by his convictions, “is relevant to motive, intent, knowledge, and absence of

mistake.” ECF No. 81 at PageID.423–24. The Government represents that based on discussions

with defense counsel, “[Defendant] may argue at trial that he bought the computer from someone

else and the [child pornography] was already on the computer when he got it.” Id. at PageID.427.

The Government also represents that when police interviewed Defendant, he told them that he had

been “searching for adult pornography but that he was not looking for child sexually abusive

materials.” Id.

       At this stage, the Government has not shown that the evidence would be admitted for a

proper purpose. First, the Government’s reference to Defendant’s “prurient interest in children”

underscores the need for caution in navigating FRE 404. The line between evidence of

knowledge—which is admissible under FRE 404(b)—and evidence of propensity—which is only

admissible under FRE 414—is often treacherously feint. Certainly, Defendant’s sexual proclivity

for adolescent males, as evidenced by his prior convictions, would make it more likely that he

would receive, possess, and view explicit images of adolescent males. See United States v. Libbey-

Tipton, 948 F.3d 694, 702 (6th Cir. 2020) (“Because Rule 414 allows for admission of propensity

evidence, the use of Libbey-Tipton's prior [child molestation] to show his motivation and intention

in viewing [child pornography] is relevant and logical.”). But beyond their value as to propensity,

Defendant’s sexual proclivities are not directly probative of whether he was aware of the child

pornography recovered from his digital devices.

       Second, even assuming that Defendant’s prior convictions are probative of some material



                                               -10-
issue other than character, their probative value would seem low. The prior convictions—some of

which occurred more than two decades ago—do not appear to have involved any digital devices

and were, in fact, assaultive offenses. Cf. United States v. Collard, No. 19-2151, 2021 WL 730759,

at *5 (6th Cir. Feb. 25, 2021) (“[T]he district court colorably erred when it concluded that Adam’s

prior conviction is admissible for knowledge or absence of mistake where there was no evidence

that the previous offense involved the use of computers or similar technology.”). The only

exception is Defendant’s parole violation wherein he solicited explicit images from a 16-year-old

male by text message. But even there, the Government has not shown that any child pornography

was exchanged.

       Based on the foregoing, the Government has not demonstrated that the evidence would be

probative of any issue other than character. Nonetheless, the Government may move to admit

evidence of the convictions under FRE 404(b) at trial provided that doing so is otherwise

appropriate. Indeed, Defendant appears to agree that such evidence may become relevant

depending on the arguments and proofs offered at trial. See ECF No. 82 at PageID.434 (“To the

extent [such evidence] may become relevant for a proper purpose under FRE 404, in order to rebut

a defense presented at trial, its admissibility should be prohibited until such time.”).

       Accordingly, Defendant’s Motion in Limine will be granted as to evidence of Defendant’s

prior convictions, subject to further order of this Court.

                                                  B.

       The Government also seeks to introduce evidence of two alleged uncharged violations of

Michigan’s SORA, both of which occurred on or around 2018 and closely precede the indictment.

The first involves Defendant’s two-year relationship with a 15-year-old male from Gladwin High

School who housesat for Defendant. ECF No. 81 at PageID.419–20. The second pertains to



                                                 -11-
Defendant’s presence at a local high school football game and his “attempt[] to ingratiate himself

into the local high school football team, as both a scout and possible volunteer.” 6 Id. The

Government represents that the 15-year-old witness is part of its case in chief. ECF No. 81 at

PageID.424–25. The witness is expected to testify that “[Defendant] left condoms and a camera

for [the witness]” while the witness was housesitting for Defendant. Id. at PageID.424. The witness

will also testify that he later observed child pornography on Defendant’s cell phone while sitting

in Defendant’s vehicle. Id. at PageID.424–25.

        To the extent that the Government seeks to introduce this evidence as an uncharged

violation of Michigan’s SORA, the evidence is not admissible under FRE 414 for the reasons

discussed in Section II.A., supra. Simply put, the Government has not demonstrated that such

uncharged violations of SORA would constitute “child molestation” for purposes of FRE 414.

        At least some of the evidence, however, is admissible under FRE 404(b). Specifically, the

Government may admit the 15-year-old witness’s testimony that he observed child pornography

on Defendant’s phone while seated in Defendant’s vehicle as such testimony would be directly

probative of Defendant’s knowledge.

        First, with respect to whether the bad act is supported by sufficient evidence, Defendant

does not appear to deny that the 15-year-old was in his vehicle and within physical proximity of

his phone on the date in question. See ECF No. 62 at PageID.317 (stating only that “[t]here is no

verification that the young man had access to Mr. Lantzy’s phone or any password for it”).

Accordingly, this Court is satisfied that the anticipated testimony of the 15-year-old witness, if


6
  The Government alleges that Defendant’s conduct violated Michigan’s SORA “as [it] existed in 2018.”
ECF No. 81 at PageID.419. At that time, Michigan law forbid registered sex offenders from working,
residing, or loitering within 1,000 feet of any “student safety zone.” M.C.L. § 28.734 (repealed 2021). These
restrictions were repealed after Judge Cleland found them to be unconstitutionally vague. See Doe v.
Snyder, 449 F. Supp. 3d 719, 736 (E.D. Mich. 2020). For purposes of this opinion, this Court need not
decide whether Defendant’s conduct violated Michigan’s SORA as it existed in 2018.

                                                    -12-
believed, would allow the jury to “reasonably conclude that the act occurred and that the defendant

was the actor.” United States v. Bell, 516 F.3d 432, 441 (6th Cir. 2008) (quoting Huddleston v.

United States, 485 U.S. 681, 689 (1988)).

       Furthermore, unlike Defendant’s prior convictions, the witness’s testimony would be

directly probative of Defendant’s state of mind in possessing and receiving the images at issue.

Indeed, evidence that Defendant possessed child pornography on his phone, such that it was readily

accessible to a passenger in his vehicle, would make it more likely that he knew of said

pornography as well as similar pornography on his other digital devices.

       Regarding whether the evidence would be more prejudicial than probative, Defendant has

not specifically addressed the prejudice associated with the cell phone testimony. Nevertheless,

the expected testimony does not seem so unfairly prejudicial as to outweigh its probative value.

“Unfair prejudice” means “the undue tendency to suggest a decision based on improper

considerations,” not “the damage to a defendant’s case that results from legitimate probative force

of the evidence.” United States v. Bilderbeck, 163 F.3d 971, 978 (6th Cir. 1999). The witness’s

testimony would be directly probative of whether Defendant knowingly possessed child

pornography. To the extent that such testimony is unavoidably prejudicial, it would not seem as

prejudicial or inflammatory as other evidence that the jury will likely hear as part of the

Government’s case. Furthermore, this Court will provide a limiting instruction for the jury.

       For these reasons, Defendant’s Motion in Limine will be denied as to the testimony of the

15-year-old witness insofar as he testifies regarding the child pornography he observed on

Defendant’s cell phone.

       The remaining bad acts evidence is not admissible under FRE 404(b). Even assuming that

these acts occurred as alleged, the Government has not shown that evidence of Defendant’s



                                               -13-
relationship with the 15-year-old witness or his attempt to “ingratiate himself” with the local

football team would be relevant to any issue other than character. Defendant is not charged with

attempting to produce child pornography, enticing a minor, or any other offense where this kind

of “grooming behavior” might be relevant. See ECF No. 81 at PageID.415. Furthermore, such

evidence might unfairly prejudice Defendant by misleading the jury as to the material issues or

inviting the jury to engage in impermissible character reasoning.

       The Government’s alternative argument—that such evidence is res gestae to the charged

conduct—is also unpersuasive. The Sixth Circuit has described the limited application of the res

gestae doctrine as follows:

       This court “ha[s] recognized the admissibility of res gestae, or background
       evidence, in limited circumstances when the evidence includes conduct that is
       ‘inextricably intertwined’ with the charged offense.” United States v. Clay, 667
       F.3d 689, 697 (6th Cir.2012). “Proper background evidence has a causal, temporal
       or spatial connection with the charged offense.” Hardy, 228 F.3d at 748. “[Such]
       evidence may include evidence that is a prelude to the charged offense, is directly
       probative of the charged offense, arises from the same events as the charged
       offense, forms an integral part of the witness’s testimony, or completes the story of
       the charged offense.” United States v. Grooms, 566 Fed.Appx. 485, 491 (6th
       Cir.2014) (internal quotation marks omitted).

United States v. Churn, 800 F.3d 768, 779 (6th Cir. 2015). In support of its argument, the

Government likens this case to United States v. Caldwell, 181 F.3d 104 (6th Cir. 1999), where the

Sixth Circuit held that certain child erotica was admissible as res gestae evidence in a child

pornography case. But in Caldwell, “the child erotica was literally intermingled with child

pornography in a small room containing a ‘small pickup load’ of material.” Id. at *7. In this case,

Defendant’s alleged attempts to groom the 15-year-old witness and “ingratiate himself” with the

local football team, while certainly part of “the story,” Churn, 800 F.3d at 779, are best

characterized as an extended prologue that the jury can safely skip. Indeed, these events are neither

“inextricably intertwined” with Defendant’s alleged receipt and possession of child pornography


                                                -14-
nor an “integral part” of the 15-year-old witness’s testimony. Id.

         Accordingly, Defendant’s Motion in Limine will be granted with respect to evidence of

Defendant’s two-year relationship with the 15-year-old witness and his attempts to involve himself

with the local football team. Subject to further order of this Court, the 15-year-old witness may

testify as to his relationship with Defendant only insofar as it is necessary to explain why he was

seated in Defendant’s vehicle and had access to Defendant’s cell phone.

                                                III.

         Accordingly, it is ORDERED that Defendant’s Motion in Limine, ECF No. 62, is

GRANTED IN PART and DENIED IN PART.

         It is further ORDERED that the Government may not introduce evidence of (1)

Defendant’s prior convictions, unless such evidence becomes admissible under FRE 404(b) by

reason of argument or evidence presented at trial, as determined by further order of this Court; or

(2) Defendant’s alleged uncharged violations of Michigan’s SORA, except for the testimony of

the 15-year-old witness who claims to have observed child pornography on Defendant’s cell

phone.

Dated: May 10, 2021                                          s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -15-
